

Exhibit 10.2
FEDERAL-MOGUL CORPORATION
2010 STOCK INCENTIVE PLAN
PERFORMANCE AWARD AGREEMENT – MOTORPARTS SEGMENT


THIS PERFORMANCE AWARD AGREEMENT (the “Agreement”) is made by and between
Federal-Mogul Corporation (Motorparts segment), a Delaware corporation (the
“Company”), and [Name], an officer or employee of the Company or a subsidiary of
the Company (the “Participant”) effective as of January 1, 2016.


In consideration of the mutual covenants herein contained and other good and
valuable consideration, receipt of which is hereby acknowledged, the Company and
the Participant hereby agree as follows:


1.    GRANT. The Company hereby grants to the Participant identified above a
“Performance Award” (sometimes referred to herein as the “Award”) (calculated in
the manner set forth herein and the Plan) subject to the terms and conditions
set forth herein and the Federal-Mogul Corporation 2010 Incentive Plan (as may
be amended from time to time) (the “Plan”). It is intended that the Award
granted hereunder shall be deemed to be a “performance unit” under the Plan
expressed hereunder in the form of Performance-Based Cash Awards within the
meaning of Section 10(c) of the Plan. No Performance Award will be paid or
payable hereunder unless the Participant earns the Performance Award pursuant to
Sections 6 and/or 7 hereof; provided that, if the Participant is a Covered
Employee (as defined below), any payment to Participant in respect of the
Performance Award shall be contingent on certification by the Compensation
Committee of the Company’s Board of Directors (the “Committee”) of the
achievement of the applicable performance objectives. A copy of the Plan is
attached as an exhibit hereto and the terms and conditions thereof are
incorporated herein by this reference and are expressly made part of this
Agreement. All terms used herein and defined in the Plan shall, unless otherwise
defined herein, have the same meaning set forth in the Plan. If the Participant
is a Covered Employee, and if any compensation to be realized by the Participant
pursuant to the Award is intended to constitute “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code and the
regulations thereunder (“Qualified Performance-Based Compensation”), the
provisions of this Agreement shall be construed and administered in a manner
consistent with this intent. The Award granted hereby is non-transferable except
as otherwise permitted under the Plan. As used herein, a “Covered Employee”
means a person designated by the Compensation Committee as likely to be a
“covered employee” (as such term is defined under Code Section 162(m)) with
respect to a given fiscal year of the Company for which or in which the
Performance Award is payable. The Participant may be designated as a Covered
Employee hereunder even if the Participant is in fact not a “covered employee”
for purposes of Code Section 162(m). Notwithstanding the foregoing, if the
Participant is designated as a Covered Employee, the Participant will cease
being a Covered Employee if, with respect to the applicable taxable year in
which compensation is payable by the Company to the Participant in respect of
the Performance Award, the Participant is in fact not a “covered employee” for
purposes of Code Section 162(m).
2.    PERFORMANCE PERIOD. The Performance Period for this Award shall be the
three-year period commencing on January 1, 2016 and ending on December 31, 2018.


3.    VESTING. The Performance-based portion of the Award shall be earned in
accordance with Sections 6 and/or 7 hereof, subject to the Participant’s
continuous employment throughout the Performance Period. The Service-based
portion of the Award shall vest 1/3 after year two of the three-year Performance
Period and 2/3 after year 3 of the Performance Period, subject to the
Participant’s continued employment with the Company through the applicable
payment date.
4.     PERFORMANCE MEASURE. The performance measure for the Performance Period
shall have two elements; the cumulative Operational EBITDA for the Performance
Period and Return on Working Assets (ROWA). Operational EBITDA is defined as
disclosed in the Company’s SEC filings.


 
 



--------------------------------------------------------------------------------





Notwithstanding anything to the contrary in the foregoing, for purposes of
calculating Operational EBITDA and ROWA (see below definition), the Committee
shall, subject to the terms of the Plan (and solely to the extent consistent
with the exemption under Code Section 162(m) for compensation intended to
constitute Qualified Performance-Based Compensation), adjust the calculation of
Operational EBITDA and ROWA, or their respective targets, based on approved
capital expansion plans, acquisitions, changes in foreign currency exchange
rates and other changes in Company business for events or actions during the
course of the Performance Period that vary from business plan assumptions or
that are extraordinary and/or non-recurring (including but not limited to
goodwill impairments or legacy costs). For purposes of clarification, the
Operational EBITDA performance target set forth in Section 6 is based on the
Company’s current business plan.


ROWA is expressed as a percentage. It is equal to fiscal year Earnings Before
Interest, taxes and Intangible Amortization (EBITA) divided by monthly average
Working Assets. Working Assets equal accounts receivable plus inventory, less
accounts payable, plus PP&E (plant, property and equipment), capitalized
software, plus investment in non-consolidated joint ventures. The ROWA
calculation will assume factoring levels remain constant with levels as at
December 31, 2015.


5.    SERVICE UNIT MEASURE. The service unit measure for the Performance Period
shall be based upon the Participant remaining ‘in good standing’ for the
Performance Period and will be further qualified pursuant to Sections 7, 8, 9,
10 and 11 below. This Section 5 shall not apply to the Participant if he or she
is a Covered Employee.
6.    PERFORMANCE GOAL.


2016 Operational EBITDA: $280 Million
2017 Operational EBITDA: $315 Million
2018 Operational EBITDA: $365 Million
Cumulative Operational EBITDA of $960 Million


RETURN ON WORKING ASSETS:


2016 9.5% Target
2017 10.7% Target
2018 12.6% Target


7.    PERFORMANCE AWARD.


a.
Participant’s Target Long-term Incentive Award shall be a combination of a
Performance-based target award and a Service-based target award (except that, if
the Participant is a Covered Employee, his or her Target Long-term Incentive
Award shall be solely a Performance-based target award). For the 2016-2018
performance cycle the total target award for both elements shall be a total
target of ____________ allocated as follows:

i.
Participant’s Performance-based Long-term Incentive Award portion of the
Long-term Incentive Award will equate to 75% of the total target (7a); provided,
however, that, if the Participant is a Covered Employee, such portion shall
instead be 100% of the total target (7a) and clause (ii) below shall not apply.
The Performance-based Long-term Incentive will be determined based on the two
performance metrics described in section 4 of the Agreement. Actual award will
be the Target Long-term Incentive Award multiplied by the percent of the
Long-term Incentive Award Earned as determined in accordance with the Appendix.



 
 



--------------------------------------------------------------------------------







ii.
Participants Service Unit Award portion of the Long-term Incentive Award will
equate to 25% of the participants total Long-term Incentive target (7a). The
Service Unit portion of the Long-term Incentive Award shall be payable as
follows: 1/3 in year two and 2/3 in year three of the performance cycle, subject
to the Participant’s continued employment with the Company through the
applicable payment date.



8.    TIMING AND FORM OF PAYOUT. Except as hereinafter provided, after the end
of the Performance Period, the Participant shall be entitled to receive a
payment (if any) equal to the value of the Award in a lump sum in cash subject
to the terms and conditions herein. Payment of such amount shall be made as soon
as administratively practicable after the later of (i) the filing of the
Company’s 2018 Annual Report on Form 10-K (or any successor filing) and (ii) the
“Operational EBIDTA” and “ROWA” results are calculated and certified by the
Committee following the end of the Performance Period, but in no event later
than April 30, 2019. If the Participant is a Covered Employee, then any payment
to Participant under this Section 8 that is intended to constitute Qualified
Performance-Based Compensation shall be conditioned upon the written
certification of the Committee that the applicable performance objectives and
any other material conditions applicable to such award have been achieved, and
any such certification by the Committee shall be set forth in its minutes. All
Award payments shall be reduced by amounts required to be withheld for taxes at
the time payments are made.
9.    SEPARATION FROM SERVICE FOR ANY REASON. Performance Awards are not
considered earned until they are approved by the Committee and are actually paid
by the Company. Except as may be provided in Section 10 or Section 11, the
Participant must be an employee of the Company and/or an Affiliate continuously
from the date of this Award until the Performance Award is paid. Consequently, a
Participant whose employment with the Company is voluntarily or involuntarily
terminated prior to the Performance Award payment date will be ineligible for
payment of the Performance Award, except as otherwise may be provided by the
Committee pursuant to Section 10 or Section 11, in which case any such
Performance Award to the terminated employee shall be paid at the time
Performance Awards are paid to active employees pursuant to Section 8 above or
pursuant to Section 11.


10.    DEATH, DISABILITY, OR SEPARATION FROM SERVICE DUE TO (i) TERMINATION BY
THE COMPANY OTHER THAN FOR A BREACH OF CONDUCT, OR (ii) TERMINATION BY THE
COMPANY DUE TO PARTICIPANT’S DISABILITY. In the event of the Participant’s
death, or separation from service due to (i) termination by the Company for any
reason other than for a Breach of Conduct, or (ii) termination by the Company
due to the Participant’s Disability, each, a “Qualifying Event”, in each case on
or after January 1, 2016 and prior to the end of the Performance Period, the
Committee may, in its sole and absolute discretion, take action to cause the
Participant (or in the case of the Participant's death, the Participant's
beneficiary) to be entitled to receive an Award payout equal to the Performance
Award (calculated in accordance with Section 8) as if he or she had remained
employed until the last day of the Performance Period based on actual results,
multiplied by a fraction, the numerator of which shall be the number of full
calendar months during the period of January 1, 2016 through the date the
Participant's employment terminated due to a Qualifying Event and the
denominator of which shall be thirty-six (36), the total number of months in the
Performance Period. The payment of any such amount shall be made according to
same terms set forth in Section 8 above. As used herein, “Disability” shall have
the meaning ascribed to such term in the Plan and must also constitute a
“disability” pursuant to Section 409A(a)(2)(C) of the Code.


11.    PAYMENT UPON A CHANGE IN CONTROL. Notwithstanding anything to the
contrary in the Plan or this Agreement, upon the occurrence of both a Change in
Control during the Performance Period, and a separation from service due to
termination by the Company other than for a breach of conduct as defined in
Section 2(d) of the Plan, the participant will be entitled to receive an Award
payout equal to the Performance Award (calculated in accordance with Section 8)
as if he or she had remained employed until the last day of the Performance
Period based on actual results, multiplied by a fraction, the numerator of which
shall be the number of full calendar months during the period of January 1, 2016
through the date


 
 



--------------------------------------------------------------------------------





the Participant's employment terminated due to a Qualifying Event and the
denominator of which shall be thirty-six (36), the total number of months in the
Performance Period. The payment of any such amount shall be made according to
same terms set forth in Section 8 above.


12.    NO LIMITATION ON RIGHTS OF THE COMPANY. The grant of this Award shall not
in any way affect the right or power of the Company to make adjustments,
reclassification, or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.


13.    CANCELLATION, RESCISSION, AND CLAWBACK OF AWARDS. In the event of a
restatement of the Company’s consolidated financial statements that would reduce
the amount of any previously awarded Performance Award, the related outstanding
awards will be cancelled or reduced accordingly. For Performance Awards that
have been paid, the Participant shall pay over to the Company an amount equal to
any gain realized as a result of the exercise, distribution or settlement
(whether at the time of exercise, distribution or settlement or thereafter)
within (a) the twenty-four (24) months preceding such financial restatement for
the Chief Executive Officer, the Chief Financial Officer, and the Chief
Accounting Officer of the Company or (b) the twelve (12) months preceding such
financial restatement for all other Participants.


Additionally, the Committee may at any time, in its sole and absolute
discretion, cancel, declare forfeited, rescind, or require the return of any
outstanding Award (or a portion thereof) upon the Committee determining that, at
any time (whether before or after the grant date of the Award), an event or
condition has occurred that would have given the Company the right to terminate
the Participant for a Breach of Conduct. In addition, at any time following the
payment of an Award, the Committee may, in its sole and absolute discretion,
rescind any such payment and require the repayment of an Award (or a portion
thereof) upon the Committee determining that, at any time (whether before or
after the payment of the Award), an event or condition has occurred that would
have given the Company the right to terminate the Participant for a Breach of
Conduct.


The Committee’s determination that an event or condition has occurred that would
have given the Company the right to terminate the Participant for a Breach of
Conduct, and its decision to require rescission of an Award’s payment, shall be
conclusive, binding, and final on all parties. The Committee’s determination
that a Participant has violated the terms of the Plan or the Award and the
Committee’s decision to cancel, declare forfeited, or rescind an Award or to
require rescission of an Award’s payment shall be conclusive, binding, and final
on all parties.


In connection with any cancellation, forfeiture or rescission contemplated by
this Section 13 or the Plan, the terms of repayment by the Participant shall be
determined in the Committee’s sole and absolute discretion, which may include,
among other terms, the repayment being required to be made (i) in one or more
installments or payroll deductions or deducted from future bonus payments or
(ii) immediately in a lump sum in the event that such Participant incurs a
termination of employment.


To the extent not prohibited under applicable law, the Company, in its sole and
absolute discretion, will have the right to set off (or cause to be set off) any
amounts otherwise due to a Participant from the Company in satisfaction of any
repayment obligation of such Participant hereunder, provided that an such
amounts are exempt from, or set off in a manner intended to comply with the
requirements of, Section 409A of the Code.


14.    NOTICE. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered by electronic mail or personally, or
sent by certified, registered or express mail, postage prepaid. Any such notice
shall be deemed given when so delivered (if sent by electronic mail or personal
delivery) or, if mailed, three days after the date of deposit in the United
States mail, in the case of the Company to the Chief Financial Officer and, in
the case of the Participant, to his or her address set


 
 



--------------------------------------------------------------------------------





forth on the signature page hereto or, in each case, to such other address as
may be designated in a notice given in accordance with this Section 14.
Electronic mail notices to Participant shall be sent to his or her e-mail
address on file with the Company, and electronic mail notices to the Company
shall be sent to the Company’s Human Resources Department.


15.    GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflicts of laws principles thereof.


16.    PARTICIPANT ACKNOWLEDGMENT. The Participant hereby acknowledges receipt
of a copy of the Plan, has read and understands the Plan, and agrees to be bound
by all terms and provisions contained therein.


17.    DEFINITIONS. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in the Plan.


18.    UNFUNDED STATUS. The Performance Award constitutes an unfunded and
unsecured promise of the Company to deliver (or cause to be delivered) to the
Participant, subject to the terms and conditions of this Agreement and the Plan,
payment in respect of the Award as provided herein. By accepting this
Performance Award, the Participant understands that this grant does not confer
any legal or equitable right (other than those constituting the Performance
Award) against the Company or any of its affiliates, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or any
of its affiliates. The rights of the Participant (or any person claiming through
the Participant) under this Agreement shall be solely those of an unsecured
general creditor of the Company.


19.    NO RIGHT TO CONTINUED EMPLOYMENT. Nothing in this Agreement shall be
interpreted or construed to confer upon the Participant any right with respect
to continuance of employment by the Company or one of its subsidiaries, nor
shall this Agreement interfere in any way with the right of the Company or one
of its subsidiaries to terminate the Participant’s employment therewith at any
time. In addition, the Performance Award is provided solely as an incentive and
shall not constitute part of the Participant’s employment compensation package.
The Performance Award shall not be considered part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, long-service awards, pension, or retirement benefits or
similar payments.


20.    TAX WITHHOLDING. The Participant shall be liable for any and all federal,
state, provincial, local or foreign taxes, pension plan contributions,
employment insurance premiums, social insurance contributions, amounts payable
to a governmental and/or regulatory body in the Participant’s country and other
levies of any kind required by applicable laws to be deducted or withheld with
respect to the Performance Award (collectively, the “Withholding Taxes”). The
Company and its subsidiaries shall have the right to deduct and withhold all
required Withholding Taxes from any payment or other consideration deliverable
hereunder to the Participant.


21.     PLAN DOCUMENT CONTROLS. The rights herein granted are in all respects
subject to the provisions set forth in the Plan to the same extent and with the
same effect as if set forth fully herein. In the event that the terms of this
Agreement conflict with the terms of the Plan document, the Plan document shall
control.


22.    COMPLIANCE WITH SECTION 409A. The intent of the parties is that payments
and benefits under this Agreement be exempt from, or comply with, Code Section
409A and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted in accordance with such intent. In no event whatsoever
shall the Company be liable for any additional tax, interest or penalty that may
be imposed on the Participant by Code Section 409A (or analogous state laws) or
any damages for failing to comply with Code Section 409A (or analogous state
laws).


 
 



--------------------------------------------------------------------------------







If the Participant is a “specified employee” (as such term is defined for
purposes of Code Section 409A) at the time of his or her termination of
employment, no amount that is subject to Code Section 409A and that becomes
payable by reason of such termination of employment shall be paid to the
Participant before the earlier of (i) the date immediately following the
expiration of the six-month period measured from the date of the Participant’s
termination of employment, and (ii) the date of the Participant’s death. A
termination of employment shall be deemed to occur only if it is a “separation
from service” as defined in the Plan, and references in this Agreement to
“termination,” “termination of employment,” or like terms shall mean a
separation from service.


23.    DATA PROTECTION. By executing this Agreement, the Participant consents to
the holding and processing of personal information provided by the Participant
to the Company, any affiliate of the Company, trustee or third party service
provider, for all purposes relating to the performance of this Agreement. These
include, but are not limited to: (i) administering and maintaining Participant
records; (ii) providing information to the Company, its affiliates, trustees of
any employee benefit trust, registrars, brokers or third party administrators;
(iii) providing information to future purchasers or merger partners of the
Company or any of its affiliates, or the business in which the Participant
works; and (iv) to the extent not prohibited by applicable law, transferring
information about the Participant to any country or territory that may not
provide the same protection for the information as the Participant’s home
country.


24.    CONFIDENTIALITY. By executing this Agreement, the Participant agrees and
acknowledges that at all times, and notwithstanding any payment or forfeiture of
this Award, he or she will hold in strict confidence and will not disclose the
terms of this Performance Award and/or the Plan to any third party, except to
Participant’s spouse or significant other, legal counsel, financial or tax
advisor, or as otherwise required by law. In the event Participant discloses
such information to one or more of the foregoing individuals, such individual(s)
shall also be bound by the confidentiality obligations set forth herein.




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his or her own behalf, as of the day and year first above written.
 
 
 
 
 
 
 
Participant




 
 
 
Federal-Mogul Corporation
 
 
__________________________
Name: 
 
 
 
By: __________________________


Name: Anthony F. Papa


Title: SVP Global Human Resources


 
 

    


 
 

